Affirmed by unpublished PER CURIAM opinion:
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Harold E. Strickland appeals the district court’s order accepting the recommendation of the magistrate judge, denying relief on his complaints raising various claims under state and federal law, and denying his motions for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Strickland v. Virginia, No. 7:13-cv-00485-JPJ-PMS, 2014 WL 6452181 (W.D.Va. Nov. 17, 2014); Strickland v. Virginia Dep’t of Corr., No. 7:13-cv-00484-JPJ, 2014 WL 6452181 (W-D.Va. Nov. 17, 2014). We deny leave to proceed in forma pauperis and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.